Honorable R, .S. Wyche
County Auditor
Gregg County
Longview, Texas
Dear Sir:                 Opinion No. O-6611
                         ,Re: Compensation of the
                               County Treasurer of
                               Gregg County.
        In your letter of May 23, 1945, referring to our
Opinion No. 0-6575, you stated as follows:
        "In this opinion you used the following
     language, 'The county trescurer is mentioned
     in said Section 13, and the 1a.wauthorized a
     maximum compensation of more than $3600.00
     for the county treasurer for the fiscal year
     of 1944. This being true, said 3. B. No. 123
     is not applicable to the county treasurer of
     Gregg County.1
        "The county treasurer has been paid und.er
     and.by virtue of Article 3943 as amend.ed.
                                              Acts
     1937, 40th Legislature and Acts 1941, 47th
     Legislature. According to this A,rti.cle4943
     the treasurer of this county may receive a
     salary of $2700.00 annually.
        "The population of Gregg County is 58,027
     and the last assessed tax valuation is more
     than one huudred and three million.
        "Question: What should the treasurer of
     this couontg receive as compensating?"
     Section 13 of Article 3912e, Vernon'e Annotated
Civil Statutes, is in part as follows:
        "The Commissioners' Court in counties
     having a population of twenty thousand (20,000)
     Inhabitants or more, and less than one hundred
     and ninety thousand (190,000) inhabitants ac-
     cording to the last preceding Federal Census,
     is hereby authorized, and.it shall be its duty
     to ifx the salaries of all the following named
     officers, to-wit: sheriff, assessor and collector
     of taxes, county judge, county attorney, includ-
     ing orimlnal district attorneys and county at-
     torneys who perform the duties of district
     attorneys, distrlot clerk, county clerk,
     treasurer, hide and animal inspector. Each of
     said officers still be paid.in money an annual
     salary in twelve (12) equal Installments of not
Honorable R. S. Wyohe, page 2



     Less than the total sum earned as compensation
     by him in his official capacity for the fiscal
     year 1935, and not more than the maximum amount
     allowed such officer under laws existing on
     August 24, 1935; provided that in counties having
     a population of twenty thousand (20,000) and less
     than thirty-seven thousand five hundred (37,500)
     according to the last preceding Federal Census,
     and having an asseseed valuation In excess of
     Fifteen Million ($15,000,000.00) Dollars, accord-
     ing to the last approved preceding tax roll of
     such county the maximum amount allowed such
    officers as salaries may be increased one (1%
     per cent for each One Million ($1,000,000.001
     Dollars valuation or fractional part thereof,
     in excess of said Fifteen Million ($15,000,000.00).
     Dollars valuation over and above the maximum
     amount allowed such officers under laws exist-
     ing on August 24, 1935; and provided that in
     counties having a population of thirty-seven
     thousand.five hundred (37,500) and less than
    sixty thousand (60,000) according to the last
     preceding Federal Census, and having an assessed
     valuation in excess of Twenty Million ($20,000,000.00)
     Dollars, according to the lajt preceding approved
     tax roll of such county, the maximum amount al-
     lowed such officers as salaries, may be increased
                                                         ,I
     one (1%) per cent for each One Million (~p/)OO,OOO.OO
     Dollars valuation or fractional part thereof, in ex-
     cess of said Twenty Million ($20,000,000.00) Dollars
     valuation over and above the maximum amount allowed
     such officer under laws existing on August 24,1935."
        Gregg County had a population of 15,778 Inhabitants
according to the 1930 Federal Census. Said County has a
population of 58,027 inhabitants according to the 1940 Fed-
eral Census. Section 13 of Article 3912e is applicable to
those counties having a population of 20,000 inhabitants
or more, and less than IgO,OOO inhabitants according to the
last preceding Federal Census. Said Section 13 is appli-
cable tb Gregg County.
        A,sGregg County had~a population of 15,778 inhabi-
tants according to the 1930 Federal Census, the maximum
amount of compensationwhich the county treasurer could
retain under laws existing on August 24, 1935, was the
sum of $2,000.00 per annum, unless the assessed tax value
of said county was $100,000,000.00 or more, as shown by
the preceding assessment roll. If the assessed value of
the property of said county was $100,000,000.00 or more, as
shown by the preceding assessment roll, the county treasurer
  Honorable R. S. Wyche, page 3



  could have legally retained,the sum of $27OO.O0 for the year
  1935 under laws existing on August 24, 1935.
             Since the population of Gregg County is 58,027 in-
  habitants according to the 1940 Federal Census, the pro-
  visions of Article 3912e, Section 13, with reference to a
  1% increase salary for each Million Dollars valuation
  in excess of twenty million dollars apply to said county.
  There being 83 million dollars valuation in excess of 20
  million dollars valuation In Gregg County, the county
  treasurer can be allowed, if the Commissioners~ Court so
  decides, a salary increase of 83% on the sum of $2,000.00 -
  provided the compensation of the county treasurer for the
   ear 1935 was $2,000.00 - which amounts to the sum of
   3,660.oo.
. id             If the compensation allowed the county treasurer
  for the year 1935 was the sum of $2,7OO.O0, tno county
  treasurer could be allowed, if the Commissioners' Court
  deems proper, a salary incroaa~eof 83% on the sum of
  $2,7OO.OO, which amounts to the sum of $4,941.00.
          Articles 3941, 3942, and 3943, V. A. C. S., pertain
  to the compensation of county treasurers in counties where
  the county officials are compensated on a fee basis. As
  the county officials of Gregg County are compensated on a
  salary basis, the foregoing statutes would not be appli-
  cable regarding the compensation of the county treasurer
  of Gregg County. The compensation of the county treasurer
  of said county would be controlled by Section 13 of Article
  3912e.
          In connection with what has been said with reference
  to the compensation of the county treasurer, we direct your
  attention to our Opinion No. O-6580, addressed.to you,
  wherein it is stated, "we wish to point out that where the
  annaul salaries of county officials operating under the
  Officers' Salary Law have been set, same may not be increased
  or decreased during the year but may be increased or decreased
  the following year within the limitations prescribed by Law."
          When the Commissionera~ Court fixes the salary of the
  county treasurer, said court is authorized to fix the compen-
  sation‘of the county treasurer at a sum not less than the
  total sum earned as compensation in his official capacity
  for the fiscal year 1935, and not more than the maximum
  amount allowed such officer under laws existing on August
  24, 1935. As Gregg County has a population of 58,027 and
  an assessed valuation uf 103 million dollars according to
  the last preceding approved~tax roll of said county, the
  maximum amount allowed the county treasurer as compensation
  may be increased l$ for each one million dollars valuation
Honorable R. S. Wyche, page 4



or fractional part thereof in excess of sold 20 million
dollars valuation over and above the maximum amount allowed
such officer under laws existing on August 24, 1935.
                                      Yours very truly,
                                 ATTORNEY GENERAL OF TEXAS



                                 BY
                                           Ardell Williams(S)
                                                 Assistant

AW:W:bg

APPROVED MAY 28, 1945
Carlos C. Ashley (S)
FIRST ASSISTANT
ATTORNEY GENERAL

APPROVED OPINION COMMITTEE
By BWB chairman